Exhibit 10.3

 

MACK-CALI REALTY CORPORATION

 

RESTRICTED SHARE AWARD AGREEMENT

 

--------------------------------------------------------------------------------


 

AGREEMENT EVIDENCING THE GRANT

OF A RESTRICTED SHARE AWARD PURSUANT

TO THE 2013 INCENTIVE STOCK PLAN

OF MACK-CALI REALTY CORPORATION

 

AGREEMENT (“Agreement”) effective as of March 8, 2016 (“Grant Date”) by and
between Mack-Cali Realty Corporation (the “Company”) and [          ]
(“Recipient”).

 

WHEREAS, pursuant to the 2013 Incentive Stock Plan of Mack-Cali Realty
Corporation (the “Plan”), the Company hereby awards shares of the Company’s
common stock, par value $.01 per share (“Common Stock”) to the Recipient subject
to such terms, conditions, and restrictions (hereinafter, “Restricted Share
Award”) as set forth in the Plan, and this Agreement;

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Award of Shares of Restricted Stock.

 

Pursuant to the Plan, the Committee hereby awards to the Recipient, effective as
of the Grant Date, a Restricted Share Award representing the conditional receipt
of Three Thousand Six Hundred Eighty-Seven (3,687) shares of Common Stock
(“Restricted Shares”) to the Recipient subject to the terms, conditions and
restrictions set forth herein.  Capitalized terms not otherwise defined in this
Agreement shall be as defined in the Plan.

 

2.                                      Award Restrictions.

 

(a)                                 General Rules.  Ownership of Restricted
Shares shall not vest in the Recipient, and shall be subject to forfeiture until
the conditions of Section 2(b) or Section 4 are fully satisfied.  For purposes
of this Agreement, the following concepts shall be defined as follows: (i) the
lapse of restrictions on the Recipient’s rights with

 

--------------------------------------------------------------------------------


 

respect to the Restricted Shares granted hereunder shall be referred to as
“Vesting”; (ii) the period between the Grant Date and the date of Vesting shall
be referred to as the “Vesting Period”; and (iii) the date Vesting occurs shall
be referred to as the “Vesting Date.”

 

(b)                                 Vesting.  All of the Restricted Shares
granted hereunder shall Vest and be deemed earned on January 1, 2017.  Vesting
of the Restricted Shares granted hereunder is conditioned upon Recipient’s
continued service with the Company as a member of the Board of Directors through
and including the Vesting Date.

 

(c)                                  Lapse of Restrictions.  Upon the Vesting of
Restricted Shares, the Recipient shall own the Shares free and clear of all
restrictions imposed by this Agreement and the Recipient shall be free to hold
or dispose of such Shares in his discretion, subject to applicable federal and
state law or regulations.

 

(d)                                 Prohibition Against Assignment.  During the
Vesting Period, the Restricted Shares may not be transferred or encumbered by
the Recipient by means of sale, assignment, mortgage, transfer, exchange,
pledge, or otherwise.  The levy of any execution, attachment, or similar process
upon the Restricted Shares shall be null and void.

 

3.                                      Stock Certificates.

 

(a)                                 Certificates.  Restricted Shares shall be
evidenced by a stock certificate registered in the name of the Recipient or a
nominee or nominees therefor.  As soon as practicable following the date hereof,
the Company shall prepare and issue such certificate for the Restricted Shares
(the “Share Certificate”), which shall be registered in the name of the
Recipient or a nominee and which shall bear such

 

2

--------------------------------------------------------------------------------


 

restrictive legend or legends (if any) as the Company may deem necessary or
desirable under any applicable law.

 

(b)                                 Stock Powers.  The Recipient shall execute
and deliver to the designee of the Company (the “Designee”) stock powers
corresponding to the Share Certificate designating the Company as the transferee
of an unspecified number of Restricted Shares, which stock powers may be
completed by the Designee as specified herein.  The Recipient and the Company
each waive the requirement that the signature of the Recipient on the stock
powers be guaranteed.  Upon receipt of a copy of this Agreement and the stock
powers, each signed by the Recipient, the Designee shall promptly notify the
proper officers of the Company and the Share Certificate and stock powers shall
be held by the Company in accordance with the terms of this Agreement.

 

(c)                                  Effect of Vesting.  Upon Vesting, the
Company shall cause to be delivered to the Recipient (i) a certificate for the
Restricted Shares which have vested free and clear of restrictive legends and
(ii) any stock powers signed hereunder by the Recipient remaining in its
possession related to the vested Restricted Shares.  In the event that the
Recipient dies after Restricted Shares are vested but before delivery of the
certificate for the vested Restricted Shares, such certificate shall be
delivered to, and registered in the name of, the Recipient’s beneficiary or
estate, as the case may be.

 

(d)                                 Rights of Stockholder.  Except as otherwise
provided in Section 2 and this Section 3, during the Vesting Period and after
the certificates for the Restricted Shares have been issued, the Recipient shall
be entitled to all rights of a stockholder of the Company, including the right
to vote and the right to receive dividends, with respect

 

3

--------------------------------------------------------------------------------


 

to the Restricted Shares subject to this Agreement.  Subject to applicable
withholding requirements, if any, dividends on the Restricted Shares shall be
paid to the Recipient when earned and payable.

 

(e)                                  Power of Designee.  The Designee is hereby
authorized by the Recipient to utilize the stock power delivered by the
Recipient to transfer all forfeited Restricted Shares to the Company upon
receipt of instructions from a duly authorized representative of the Company.

 

4.                                      Termination of Service.

 

(a)                                 Termination Due to Disability, Death or
Retirement; Change in Control.  If the Recipient’s service as a member of the
Board of Directors terminates due to Disability, death or Retirement, all
Restricted Shares subject to this Agreement and held by, or on behalf of, the
Recipient shall be deemed earned and vested as of the Recipient’s last day of
service as a member of the Board of Directors.  In addition, all Restricted
Shares subject to this Agreement and held by the Recipient on the date a Change
in Control occurs shall be deemed earned and vested as of such date.

 

(b)                                 Termination for Any Other Reason.  If the
Recipient’s service as a member of the Board of Directors terminates prior to
the Vesting Date and prior to the occurrence of a Change in Control for reasons
other than Disability, death or Retirement, any Restricted Shares subject to
this Agreement that have not been earned and vested on the last day of the
Recipient’s service as a member of the Board of Directors shall be immediately
forfeited.

 

5.                                      Withholding.

 

In connection with the delivery of any stock certificates, or the making of any

 

4

--------------------------------------------------------------------------------


 

payment in accordance with the provisions of this Agreement, to the extent not
otherwise paid by or on behalf of the Recipient, the Company shall withhold
Restricted Shares or cash amounts (for fractional Restricted Shares) equal to
the taxes, if any, then required by applicable federal, state and local law to
be so withheld.

 

6.                                      Adjustments for Capital Changes.

 

In the event of any change in the outstanding shares of Common Stock of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company, a duly
authorized representative of the Company shall adjust the number of Restricted
Shares granted pursuant to the Plan and this Agreement to prevent dilution or
enlargement of the rights granted to the Recipient.

 

7.                                      No Right to Continued Service.

 

Nothing in this Agreement shall confer on the Recipient any right to continue as
a member of the Board of Directors.

 

8.                                      Notice.

 

Any notice to the Company hereunder shall be in writing addressed to:

 

Mack-Cali Realty Corporation

P.O. Box 7817

Edison, New Jersey 08818 -7817

Attn:   Chief Legal Officer

 

Any notice to the Recipient hereunder shall be in writing addressed to:

 

[                                       ]

 

5

--------------------------------------------------------------------------------


 

or such other address as the Recipient shall notify the Company in writing.

 

9.                                      Section 409A.

 

This Restricted Share Award Agreement is not intended to provide for an elective
deferral of compensation that would be subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Company reserves the
right to unilaterally amend or modify this Agreement to ensure that the awards
do not become subject to the requirements of Section 409A thereof.

 

10.                               Entire Agreement.

 

This Agreement contains the entire understanding of the parties and shall not be
modified or amended except in writing and duly signed by each of the parties
hereto.  No waiver by either party of any default under this Agreement shall be
deemed a waiver of any later default hereunder.

 

11.                               Construction.

 

The various provisions of this Agreement are severable in their entirety.  Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions.  All
capitalized terms used and not otherwise defined herein shall have those
meanings ascribed to them in the Plan.

 

12.                               Governing Law.

 

This Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts made, and to be enforced, within the State of New
Jersey.

 

13.                               Successors.

 

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective on the date first above written.

 

 

Mack-Cali Realty Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Recipient

 

 

 

 

 

7

--------------------------------------------------------------------------------